Title: From George Washington to Samuel Allyne Otis, 4 October 1780
From: Washington, George
To: Otis, Samuel Allyne,Henley, David


                  
                     Gentlemen,
                     Head Quarters Orange Town 4th Octobe.
                     1780.
                  
                  I would fain hope, that part, if not the whole of the Baize,
                     purchased with intent of having it milled and cut into Blankets, may be by this
                     time ready for use.—The season calls for them, and I very much fear, that the
                     troops in the field and the sick in Hospitals will be exceedingly distressed
                     for want of them, before they can possibly be got to hand. I however trust that
                     no means will be left untried to get them forwarded as they are ready. If you
                     find any difficulty in the Quarter Master department, be pleased to apply to
                     the State for assistance, and represent to them the pressing necessity which
                     the Army labors under for Blankets.—If three or four thousand could be hurried
                     on speedily_ they would perhaps supply the wants of the most needy, and make
                     the delay of the remainder more tolerable.—I do not know whether you have any,
                     or what stock of other Winter Clothing: But whatever you may have should be
                     forwarded without loss of time. Woolen Overalls and Stockings in preference to
                     other Articles. If the whole could be packed in tight Casks, or well jointed
                     Cases, it would probably prevent the damage which may be occasioned by the
                     goods being exposed to the Weather during the Transportation. 
                  I shall be glad to know what forwardness the Blankets are in, and
                     what quantities and kinds of other Articles you have on hand. I am, Gentln,
                     Yr most obt Sert 
                  
                     
                  
                  
                     P.S. Be pleased to forward the Goods to New Windsor by
                        way of Litchfield.
                  
               